   Case 2:17-cv-00666-MHT-SMD Document 24 Filed 02/24/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


DARRELL BURGESS,                      )
                                      )
     Plaintiff,                       )
                                      )            CIVIL ACTION NO.
     v.                               )              2:17cv666-MHT
                                      )                   (WO)
L. MOORE, C.O.,                       )
                                      )
     Defendant.                       )

                                 OPINION

    Pursuant to 42 U.S.C. § 1983, plaintiff, a state

inmate, filed this lawsuit claiming that the defendant

correctional      officer    violated          his    rights     under    the

Eighth Amendment by forcing plaintiff to stand for a

prolonged period of time in a medication line despite

having     been   informed       of       plaintiff’s     ‘no    standing’

profile.       This lawsuit is now before the court on the

recommendation of the United States Magistrate Judge

that defendant's motions for summary judgment should be

granted.             There   are          no    objections        to      the

recommendation.          After     an      independent     and    de     novo

review    of   the    record,    the       court     concludes    that    the
   Case 2:17-cv-00666-MHT-SMD Document 24 Filed 02/24/21 Page 2 of 2




magistrate judge’s recommendation should be adopted.

    An appropriate judgment will be entered.

    DONE, this the 24th day of February, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
